[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                       No. 10-12077                   APRIL 23, 2012
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK


                              D.C. Docket No. 1:09-cv-22347-UU

MARCUS D. MIMS,

lllllllllllllllllllll                                          Plaintiff - Appellant,

                                           versus

ARROW FINANCIAL SERVICES, LLC,

lllllllllllllllllllll                                          Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (April 23, 2012)

                  ON REMAND FROM THE SUPREME COURT OF
                           THE UNITED STATES

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:
      In our prior decision, Mims v. Arrow Financial Services, LLC, 421 F.

App’x 920 (11th Cir. 2010) (unpublished), we applied our binding precedent

holding that Congress had granted state courts exclusive jurisdiction over private

actions under the Telephone Consumer Protection Act, 47 U.S.C. § 227, and that

federal courts lack subject matter jurisdiction over those lawsuits. See Nicholson

v. Hooters of Augusta, Inc., 136 F.3d 1287, 1288–89 (11th Cir. 1998), abrogated

by Mims v. Arrow Fin. Servs., LLC, 565 U.S. ___, 132 S.Ct. 740 (2012). Because

we were bound by that precedent, we affirmed the district court’s judgment

dismissing for lack of subject matter jurisdiction Mims’ complaint, which alleged

that Arrow Financial Services, LLC violated the Telephone Consumer Protection

Act. See Mims, 421 F. App’x at 921.

      The Supreme Court reversed our judgment in the Mims case and remanded

it to us. Mims, 132 S.Ct. at 753. In its Mims decision the Supreme Court held

“that Congress did not deprive federal courts of federal-question jurisdiction over

private TCPA suits,” id. at 747, and that “federal law gives rise to the claim for

relief Mims has stated and specifies the substantive rules of decision,” id. at 753.

In light of the Supreme Court’s decision, the district court’s judgment dismissing

Mims’ complaint for lack of subject matter jurisdiction is REVERSED and the

case is REMANDED for further proceedings consistent with this opinion.

                                          2